            Case 2:20-cv-00643-GMN-DJA Document 15 Filed 06/23/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4
      AARON R. GARCIA,
5
                           Plaintiff,
6
                                                           Case No. 2:20-cv-00643-GMN-DJA
      vs.
7
                                                           ORDER REGARDING EARLY NEUTRAL
      HAKKASAN GROUP,                                      EVALUATION SESSION
8
                            Defendants.
9
            The Early Neutral Evaluation Session has been SCHEDULED for 10:00 AM, June 30, 2020, in
10
     the chambers of the undersigned United States Magistrate Judge, Cam Ferenbach, located on the third
11
     floor of the Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Ste. 3005, Las
12
     Vegas, Nevada.
13
            The Court is closely following and reinforcing the guidelines from the CDC and other relevant
14
     health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
15
     virus. For example:
16

17
            •       All visitors to the courthouse will be required to maintain a social distance of at least six
18
            feet and either wash their hands or use hand sanitizer before entering the courtroom.

19          •      Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
            used will be cleaned after each Early Neutral Evaluation Session. Counsel (parties) are
20          encouraged to bring disinfectant wipes to clean the surfaces to their own comfort level as well.

21          •       Early Neutral Evaluation Session attendees are encouraged to bring and wear personal
            protective equipment including face masks, gloves, or other protective coverings.
22

23          If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this Early

24   Neutral Evaluation Session or make arrangements to attend it remotely. DO NOT COME TO THE
25   COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever,
           Case 2:20-cv-00643-GMN-DJA Document 15 Filed 06/23/20 Page 2 of 2




1    or shortness of breath, or if you have been in contact with anyone who has been recently diagnosed

2    with a COVID-19 infection. Refer to Temporary General Order 2020-02 for additional courthouse-

3    access policies and procedures.

4           If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)

5    of that decision by noon, June 25, 2020. If a party is appearing by video conference, it is responsibility

6    of that party to set-up and coordinate the video conference for the settlement conference and be prepared

7    to do a test run of the video conference in the afternoon of June 25, 2020.

8

9           DATED this 23rd day of June, 2020.

10

11
                                                                  _________________________
12                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
